457 F.2d 1319
UNITED STATES of Americav.Steven ROBINSON, #93377, Appellant.
No. 71-1482.
United States Court of Appeals,Third Circuit.
Submitted March 6, 1972.Decided March 24, 1972.

Steven Robinson, pro se.
John T. Thorn, Asst. U. S. Atty., Philadelphia, Pa., for appellee.
Before BIGGS, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Some two years after appellant was sentenced for bank robbery, he filed a petition under F.R.Cr.P. 35 requesting reduction of sentence.  Reasoning that the request was not timely because it was considerably beyond the 120-day period provided in the rule, the district court denied the application; whereupon an appeal was lodged here.


2
The 120-day time limitation stated in Rule 35 "is jurisdictional and cannot, under any circumstances, be extended by order of the court.  Criminal Rule 45 (b); United States v. Robinson, 361 U.S. 220, 226, 80 S. Ct. 282, 4 L. Ed. 2d 259 (1960)."  United States v. Ellenbogen, 390 F.2d 537, 541 (2d Cir.), cert. denied, 393 U.S. 918, 89 S. Ct. 241, 21 L. Ed. 2d 206 (1968).  See also, United States v. Olds, 426 F.2d 562, 565 (3d Cir. 1970).


3
We have considered the other contentions raised by appellant and find them to be without merit.


4
The judgment of the district court will be affirmed.